DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Regarding rejections under 112(b), applicant’s amendments have overcome the previous rejections of Claims 3, 6, and 11. 

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Allowable Subject Matter

Claims 1, 4 through 6, and 9 through 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, Yoshihisa teaches a work assistance device [0006] that assists resolution of  momentary stoppages simultaneously occurring in a system (multiple machines are out of operation) having a plurality of devices for producing products ([0018], [0006]), the work assistance device comprising: a processor configured to acquire, at occurrence of the momentary stoppages [0017], historical information on a processing time to previously 
Neither references teach wherein when the work line is configured to sequentially execute a work for producing the products in the plurality of devices, the processor determines the device having a longest estimated processing time among the devices included in the work line as a first device in the work priority order in the work line, and determines the work priority order of second and subsequent devices in the decreasing order of effects of the devices when stopped on the first device, and 2PATENTFujitsu Ref. No.: 16-00729 App. Ser. No.: 16/163,740 between the plurality of devices, a buffer for storing the products is not provided, or a buffer capable of storing the products less than a predetermined number of products is provided, and the processor determines the device having the longest estimated processing time among the devices included in the work line as the first device in the work priority order in the work line, and determines the work priority order of the second and subsequent devices in the order of the device immediately ahead of the first device, the device immediately behind the first device, the device ahead of the first device by two, the device behind the first device by two, ... the device ahead of the first device by n, the device behind the first device by n.

Claims 4 and 5 are allowed based on their dependency to Claim 1.

Regarding Claim 6, Regarding Claim 6, Yoshihisa teaches a work assistance method [0006] that assists resolution of momentary stoppages simultaneously occurring in a system (multiple machines are out of operation) having a plurality of devices for producing products ([0018], [0006]), the work assistance method causing a computer to execute a process, the process comprising: acquiring, at occurrence of the momentary stoppages [0017], historical information on a processing time to previously produce the product in each of the devices ([0007, 0017, 0018]); determine, in response to the momentary stoppages, a work priority order of a momentary stoppage work based on the estimated processing times [0018]; and execute the momentary stoppage work according to the work priority order based on an estimation result of a bottleneck step in a work line for producing products and a production completion time in the work line [0018]. 
Yoshihisa doesn’t specifically teach storing of prior distribution or estimation of processing time to produce a production. However in a related field, Mamora teaches a memory configured to store a prior distribution of a processing time desired to produce a product in each of the devices in a production plan [0017-0019]; perform maximum a posteriori probability estimation of the processing time (standard time) desired to produce the product in each of the devices, based on the prior distribution (work record data) stored in the memory (storage device) and the acquired historical information on the processing time ([0017-0019]).

Neither references teach wherein when the work line is configured to sequentially execute a work for producing the products in the plurality of devices, the processor determines the device having a longest estimated processing time among the devices included in the work line as a first device in the work priority order in the work line, and determines the work priority 

Claims 9 and 10 are allowed based on their dependency to Claim 6.

Regarding Claim 11, Yoshihisa teaches a non-transitory computer-readable recording medium storing therein a program that assists resolution of momentary stoppages simultaneously occurring in a system (multiple machines are out of operation) having a plurality of devices for producing products ([0018], [0006]), the work assistance device comprising: a processor configured to acquire, at occurrence of the momentary stoppages [0017], historical information on a processing time to previously produce the product in each of the devices ([0007, 0017, 0018]); determine, in response to the momentary stoppages, a work priority order of  a momentary stoppage work based on the estimated processing times [0018]; and execute the momentary stoppage work according to the work priority order based on an estimation result of a bottleneck step in a work line for producing products and a production completion time in the work line [0018]. Yoshihisa doesn’t specifically teach storing of prior distribution or estimation of processing time to produce a production. However in a related field, Mamora teaches a memory configured to store a prior distribution of a processing time desired 

Neither references teach wherein when the work line is configured to sequentially execute a work for producing the products in the plurality of devices, the processor determines the device having a longest estimated processing time among the devices included in the work line as a first device in the work priority order in the work line, and determines the work priority order of second and subsequent devices in the decreasing order of effects of the devices when stopped on the first device, and 2PATENTFujitsu Ref. No.: 16-00729 App. Ser. No.: 16/163,740 between the plurality of devices, a buffer for storing the products is not provided, or a buffer capable of storing the products less than a predetermined number of products is provided, and the processor determines the device having the longest estimated processing time among the devices included in the work line as the first device in the work priority order in the work line, and determines the work priority order of the second and subsequent devices in the order of the device immediately ahead of the first device, the device immediately behind the first device, the device ahead of the first device by two, the device behind the first device by two, ... the device ahead of the first device by n, the device behind the first device by n.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SINGLETARY/Examiner, Art Unit 2863